Title: Thomas Jefferson to Randolph Jefferson, 25 May 1813
From: Jefferson, Thomas
To: Jefferson, Randolph


          Dear brother Monticello May 25. 13
          Supposing the shad season not to be quite over, and that in hauling for them they catch some carp, I send the bearer with a cart and cask to procure for me as many living carp as he can to stock
			 my fishpond.
			 I should not regard his staying a day or two extra, if it would give a reasonable hope  of furnishing a supply. he is furnished with money to pay for the carp, for which I have always given the same price as for shad. should he not be able to lay out the whole in carp he may bring us 3. or 4. shad if he can get them.I shall be able to give you the spinning
			 Jenny which I carried to Bedford. it is a very fine one of 12. spindles. I am obliged to make a larger one for that place, and the cart which carries it up shall bring the one there to Snowden on it’s return. you will have to send a person here to learn to use it, but which may take them a fortnight. but that need not be till I return from
			 Bedford, for which place I shall set out the day after our court, this day fortnight, or very soon after.
			 I will go by Snowden if I can; but certainly will return that way, on condition
			 you will previously re-open the old road to the old smith’s shop. you will never find a more
			 leisure time for your people to to do that than the present.
			 in conversing with your son Lilburne, I found that he would prefer employing himself in reading and improving his mind rather than in being idle. it is late for him to begin, but he has still time enough, to acquire such a
			 degree of information as may make him a very useful & respectable member of society. I formed a favorable opinion of his understanding. if both you & he approve of it, I think he had
			 better
			 come and pass some time here. I can put him on a course of useful reading adapted to his age this would be of geography, history, agriculture, & natural philosophy: as soon as you and he can
			 make
			 up your minds, he had better come without delay, as he has not a day to lose. he can pursue his reading as well while I am absent in Bedford, as when here.
          Reflecting on the manner of managing your very valuable farm, I thought I would suggest the following as which appears to me the best, & of which you will consider. to form your lowgrounds into two divisions, one of them to be in wheat, and the other to be half corn & half red clover, changing shifting them every year. then to form your highlands into three divisions, one to be in wheat, & the other two in red clover, shifting them from year to year. in this way your low grounds ground fields would be in corn but once in 4. years, in wheat every other year, and in clover every fourth year: and your highland in wheat once in every three years, and in clover two years in every three. they would improve wonderfully fast in this way, and increase your produce of wheat & corn every year. if it should be found that the low grounds should in this way become too rich for wheat, instead of a year of clover putting them every fourth year into clover, you might put them that year into oats. your annual crop would then be half your low grounds in wheat a fourth in corn, and a fourth in oats or clover: and one third of your highland in wheat, and two thirds in clover; and so on for ever, and for ever improving. I suggest this for your consideration. present me affectionately to my sister, and be assured of yourself of my constant & brotherly attachment.
          Th:
            Jefferson
        